ORDER

PER CURIAM.
AND NOW, this 6th day of September, 2006, the Petition for Allowance of Appeal is hereby GRANTED, limited to the following:
a. Did the Superior Court misapply the law of election of remedies and therefore incorrectly hold that the trial court misapplied the law when it held that the Plaintiffs were not entitled to rescission because they had effectively affirmed the contract?
b. Did the Superior Court err in holding that proof of fraud alone, without more, is sufficient for a court to award treble damages under the UTPCPL?